     Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 1 of 6 PageID #: 68



                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                             TYLER DIVISION

MID-CONTINENT CASUALTY COMPANY                                §
                                                              §
           Plaintiff,                                         §
                                                              §                 CIVIL ACTION NO.
v.                                                            §                 6:19-CV-00169-JCB
                                                              §
KBL RESTORATION, LLC                                          §
                                                              §
           Defendant.                                         §

                          JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER

           On December 19, 2019 the Court issued that certain Order (Doc. 15) requiring the parties to show

cause as to why they should not be sanctioned for their failure to comply with the Court’s order of

September 10, 2019 (Doc. 14). In response thereto, the undersigned do hereby jointly show as follows:


                                             THE ORDER WAS ENTERED

           1.        As the Court is aware, on or about September 10, 2019 the Court entered that certain

order whereby all deadlines in the Court’s July 19, 2019 scheduling order were suspended and the parties

were otherwise ordered to ﬁle, on or before December 13, 2019, a joint motion to dismiss this case or a

joint motion to reinstate and joint proposed amended scheduling order. Order of September 10, 2019

(Doc. 14).


                                       THE MEDIATION WAS CONDUCTED

           2.        As reported by Brad Jackson, the agreed-upon and Court-appointed mediator, the parties

convened in Mr. Jackson’s office for a full day mediation on October 22, 2019. The mediation was

attended by (i) Mr. Mike Dill, as authorized representation of Mid-Continent Casualty Company, 1 and

Mr. Robert Fitzgerald as counsel for same, and (ii) Ms. Amy Holdeman and Mr. Lee Evans, as authorized


1    Mid-Continent Casualty Company shall be known as “Mid-Continent” herein.

JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                                         Page 1 of 6
    Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 2 of 6 PageID #: 69



representatives of KBL Restoration, LLC, 2 and the undersigned as counsel for same. Although the other

individual indemnitors were also invited to participate in the mediation in an effort to resolve the entire

dispute (as the parties indicated would be done in ¶5 of the Joint Motion to Abate (Doc. 13)), they did not

appear at the mediation. Unfortunately, the parties who did attend the mediation were not able to reach a

resolution of this matter.


                           KBL’S CONSULTATION WITH BANKRUPTCY COUNSEL

          3.       Following the unsuccessful mediation, KBL, by and through the representatives of Ms.

Holdeman and Mr. Evans, along with the undersigned counsel for KBL, convened a meeting with KBL’s

bankruptcy counsel, Ms. Areya Holder Aurzada of Holder Law, P.C. on October 25, 2019. At that

meeting, it was determined that KBL would, for various reasons which include, but are not limited to, the

claims asserted by Mid-Continent herein, file for federal bankruptcy protection. Over the course of the

ensuing weeks the KBL representatives and bankruptcy counsel discussed the issues associated with said

filing and counsel for KBL found himself awaiting the filing which would have preempted the parties

from filing a joint motion to reinstate or joint proposed amended scheduling order in accordance with the

prior order.


                              MID-CONTINENT’S RESPONSE POST-MEDIATION

          4.       Given the inability to resolve this case at the mediation, the lack of involvement of the

other individual indemnitors at mediation, and KBL’s expressed intention of filing for bankruptcy, Mid-

Continent was left after the mediation attempting to determine a course of action given these unfortunate

developments, and counsel for Mid-Continent found himself awaiting the threatened bankruptcy filing

which would have preempted the parties from filing a joint motion to reinstate or joint proposed amended

scheduling order in accordance with the prior order.


2   KBL Restoration, LLC shall be known as “KBL” herein.

JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                                        Page 2 of 6
    Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 3 of 6 PageID #: 70




                                   OVERSIGHT AND MEA CULPA OF COUNSEL

           5.       Based on the circumstances set forth above, counsel for both parties hereto simply failed

to provide the joint motion to dismiss this case or a joint motion to reinstate and joint proposed amended

scheduling order as required by the Court’s order of July 19, 2019 (Doc. 14). The missing of this

deadline was not due to disregard of the Court’s order or any fundamental misunderstanding of the

respect for and authority of the Court; rather, the missed deadline represent simply the collective

oversight and error of two lawyers who are otherwise committed to upholding the highest standards of

professionalism, both to the Court and to the profession, as a whole. Counsel sincerely apologizes to the

Court for said collective oversight and error.

           6.       While counsel for both parties understand, appreciate and respect the fact that the Court

has inherent power to impose monetary or other sanctions in order to control the conduct of the

proceedings, protect the “orderly administration of justice” and to maintain “the authority and dignity of

the court,”3 counsel for both parties respectfully submit that the facts giving rise to this oversight and

error do not rise to the level of sanctionable conduct.

           7.       First, counsel for the parties have demonstrated a desire to orderly administer justice in

this case inasmuch as the parties have been working together to identify issues and resolve the case in an

efficient manner, which gave rise to the notion of abatement while the parties discussed settlement.

Second, counsel for the parties have previously demonstrated respect for the authority and dignity of the

Court as it would relate to the prior pleadings, filings, and compliance with deadlines in this matter.

Further, counsel for the parties have a longstanding track record of professionalism, respect for the Court

and the law, courtesy, and civility which is becoming of the profession, as a whole.




3   Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-65 (1980); accord Chambers v. Nasco, Inc., 501 U.S. 32, 43-46 (1991);
    Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001).

JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                                                          Page 3 of 6
  Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 4 of 6 PageID #: 71



        8.      In light of the foregoing, counsel for the parties would respectfully request that the Court

not sanction the parties or counsel for failure to comply with the Court’s order of September 10, 2019.


                                       DISMISSAL STIPULATION

        9.      Pursuant to the Court’s previous order (Doc. 14), the parties have filed

contemporaneously herewith a Joint Stipulation of Dismissal Without Prejudice. This joint and concerted

action by the parties effectively removes the pending case from the Court’s docket prior to the bankruptcy

being filed. This will allow the Court to dispense with the pending case in lieu of carrying a case that has

been stayed by the automatic stay under the United States Bankruptcy Code.


                    -- The Balance of This Page Has Been Intentionally Left Blank --




JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                                        Page 4 of 6
 Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 5 of 6 PageID #: 72



                                              Respectfully submitted,

                                              LAW OFFICE OF ROBERT M.
                                              FITZGERALD

                                              By: Robert M. Fitzgerald
                                                  Mr. Robert M. Fitzgerald
                                                  State Bar No. 07088900
                                                  rfitzgerald@rmflaw.net

                                              1219 FM 314
                                              Van, Texas 75790
                                              T: 903-963-7550
                                              F: 903-963-7551

                                              ATTORNEYS FOR MID-CONTINENT
                                              CASUALTY COMPANY

                                                      and

                                              PECKAR & ABRAMSON, P.C.

                                              by: Stewart Shurtleff
                                                  Mr. Stewart Shurtleff
                                                  State Bar No. 24046842
                                                  sshurtleff@pecklaw.com
                                                  Mr. Ian E. Fullington
                                                  State Bar No. 24093459
                                                  ifullington@pecklaw.com

                                              8080 North Central Expressway, Suite 1600
                                              Dallas, Texas 75206
                                              T: 214-523-5100
                                              F: 214-523-4601

                                              ATTORNEYS FOR KBL RESTORATION,
                                              LLC




JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                         Page 5 of 6
 Case 6:19-cv-00169-JCB Document 18 Filed 12/20/19 Page 6 of 6 PageID #: 73




                                  CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct photocopy of the foregoing instrument was

served upon all attorneys and parties of record via CM/ECF in accordance with the FEDERAL RULES OF

CIVIL PROCEDURE, on December 20, 2019.

      Mr. Robert M. Fitzgerald                     VIA CM/ECF
      Counsel for Mid-Continent
      Casualty Company
      Law Offices of Robert M. Fitzgerald
      1219 FM 314
      Van, Texas 75790



                                                    Stewart Shurtleff
                                                    Mr. Stewart Shurtleff




JOINT BRIEF IN RESPONSE TO SHOW CAUSE ORDER                                               Page 6 of 6
